       Case 2:18-cv-04665-SMB Document 1 Filed 12/13/18 Page 1 of 4




     COHEN DOWD QUIGLEY
 1 The Camelback Esplanade One
     2425 East Camelback Road, Suite 1100
 2 Phoenix, Arizona 85016
     Telephone 602•252•8400
 3
     Daniel G. Dowd (012115)
 4 Email: ddowd@CDQLaw.com
     Rebecca van Doren (019379)
 5 Email: rvandoren@CDQLaw.com
     Lisa R. Papsin (034075)
 6 Email: lpapsin@CDQLaw.com

 7
       Attorneys for Defendants

 8

 9
                               UNITED STATES DISTRICT COURT

10
                                     DISTRICT OF ARIZONA

11 Matthew F. Green, a single man,                        Case No: _____________________

12                      Plaintiff,                        NOTICE OF REMOVAL
13
     vs.
14
     Arizona Board of Regents, governing body of
15
     Arizona State University, an agent of the State of
16   Arizona; Arizona State University Dean Of
     Students; James Rund; O. Tafari Osayande; Becky
17   Herbst; Lisa Hudson; Craig Allen; Melissa
18   Samuelson; Michael Mader; John and Jane Does
     I-V; ABC Companies I-V; and Black and White
19   Corporations and/or Partnerships I-V,
20                      Defendants.
21

22          Defendant the Arizona Board of Regents (“ABOR”) removes this action, currently
23 pending in the Superior Court of Arizona in Maricopa County, No. CV2018-096865, to the

24 United States District Court for the District of Arizona, pursuant to 28 U.S.C. §§ 1331, 1441

25 and 1446. In support of removal, ABOR states as follows:

26          1.     Plaintiff Matthew Green commenced this action by filing a Complaint in
27 Maricopa County, Arizona Superior Court on October 22, 2018. ABOR was served with the

28 Complaint on November 14, 2018.
                            Case 2:18-cv-04665-SMB Document 1 Filed 12/13/18 Page 2 of 4




                      1         2.      The Complaint asserts claims against Defendants arising under federal law,
                      2 including claims under 42 U.S.C. § 1983, Title IX, 20 U.S.C. § 1681, and the United States

                      3 Constitution. Accordingly, this Court has original jurisdiction over this action pursuant to

                      4 28 U.S.C. § 1331. This Court further has supplemental jurisdiction over the non-federal

                      5 claims asserted in the Complaint, which form part of the same case or controversy as the

                      6 federal claims, pursuant to 28 U.S.C. § 1367.

                      7         3.      This Notice of Removal is timely, having been filed within 30 days of service
                      8 of the Complaint as required by 28 U.S.C. § 1446(b)(2).

                      9         4.      Undersigned counsel represents ABOR as well as defendants James Rund, O.
                     10 Tafari Osayande, Becky Herbst, Craig Allen, Melissa Samuelson, Lisa Hudson, and Michael
COHEN DOWD QUIGLEY




                     11 Mader (collectively, the “Individual Defendants”).     Dr. Rund, Mr. Osayande, Ms. Herbst
                     12 Dr. Allen, and Dr. Samuelson have been served with the Complaint and consent to removal.

                     13         5.      A complete copy of the most recent docket from the Superior Court action is
                     14 attached as Exhibit A.

                     15         6.      Copies of all pleadings and other documents filed in the Maricopa County
                     16 Superior Court and/or served on ABOR are attached, as follows: Complaint (Exhibit B),

                     17 Summons to ABOR (Exhibit C), Certificate of Arbitration (Exhibit D), and Affidavits of

                     18 Service (Exhibit E).

                     19         7.      Attached as Exhibit F is a Verification from undersigned counsel that attached
                     20 Exhibits B through E are true and complete copies of all pleadings and other documents

                     21 filed in the state court proceedings.

                     22         8.      ABOR has filed a copy of this Notice of Removal, as required by 28 U.S.C. §
                     23 1446(d) and Rule 3.6(a) of the Rules of Practice of the United States District Court for the

                     24 District of Arizona, with the Clerk of the Maricopa County Superior Court and provided a

                     25 copy to Plaintiff. See Notice of Filing Notice of Removal, filed December 13, 2018, attached

                     26 as Exhibit G.

                     27 …

                     28 …
                                                                        2
                          Case 2:18-cv-04665-SMB Document 1 Filed 12/13/18 Page 3 of 4




                      1      DATED this 13th day of December, 2018.
                      2                                     COHEN DOWD QUIGLEY
                                                            The Camelback Esplanade One
                      3                                     2425 East Camelback Road, Suite 1100
                                                            Phoenix, Arizona 85016
                      4
                                                              Attorneys for Defendants
                      5
                                                            By:    /s/ Rebecca van Doren
                      6                                            Daniel G. Dowd
                                                                   Rebecca van Doren
                      7                                            Lisa R. Papsin
                      8

                      9
COHEN DOWD QUIGLEY




                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                                               3
                            Case 2:18-cv-04665-SMB Document 1 Filed 12/13/18 Page 4 of 4




                      1
                                                       CERTIFICATE OF SERVICE
                      2
                                 I hereby certify that on December 13, 2018, I electronically transmitted the attached
                      3
                          document to the Clerk’s office using the CM/ECF System for filing. I further certify that
                      4
                          the attached document was sent via electronic mail and U.S. Mail to the following:
                      5

                      6                                      Dana R. Hogle, Esq.
                                                           J. Thomas Hogle, Esq.
                      7                                    THE HOGLE FIRM
                      8                                      1013 S. Stapley Drive
                                                             Mesa, Arizona 85204
                      9                               Email: PiTeam@thehoglefirm.com
COHEN DOWD QUIGLEY




                     10

                     11                                             By: /s/ Rebecca van Doren

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                                                       4
